Citation Nr: 0310499	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  97-12 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for polyneuropathy as a 
result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel

INTRODUCTION

The veteran had active service from September 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, in which the RO denied the veteran's claim 
of service connection for polyneuropathy as a result of 
exposure to herbicides.  The Board remanded the appeal in 
June 1998.  

In a written communication, dated April 8, 2003, and received 
in April 2003, the veteran requests a personal hearing before 
the Board.  The veteran was afforded a personal hearing 
before the Board on August 15, 1997, that addressed the issue 
currently before the Board.  Regulations reflect that a 
veteran is only entitled to a single hearing.  38 C.F.R. 
§ 20.700(a) (2003).


REMAND

In October 2002 the Board performed additional development on 
the claim of entitlement to service connection for 
polyneuropathy as a result of exposure to herbicides pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  That 
development has been accomplished.  

Because the RO has not yet considered the additional evidence 
developed by the Board it would be potentially prejudicial to 
the veteran if the Board were to proceed to issue a decision 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  To 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  In light of the additional evidence 
obtained pursuant to the Board's 
development, the RO should readjudicate 
the issue of entitlement to service 
connection for polyneuropathy as a result 
of exposure to herbicides.  

2.  If the benefit sought on appeal is 
not granted both the veteran and his 
representative should be provided a 
supplemental statement of the case on the 
issue and afforded the appropriate 
opportunity to respond.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

		
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




